Exhibit 10.4 February 24, 2017 Fred N. Reynolds 420 Throckmorton, Suite 750 Fort Worth, Texas76101 RE:Revised Offer to Purchase Kleinheinz Group Chisholm Trail & Prairie Grove Areas Kingfisher County, Oklahoma Dear Mr. Reynolds: Reference is made to recent phone conversations whereby you indicated thatJohn B. Kleinheinz, Kleinheinz Capital Partners, Inc., GKK Husky, LLC, Husky Oklahoma, LLC and Strong Oil & Gas, Ltd. (collectively the “Kleinheinz Group”) had been submitted an offer to purchase all of the Kleinheinz Group’s leasehold and wellbore interest inthe Chisholm Trail Prospect area being all of Townships 19 North – Range 6, 7 & 8 West, Townships 18 North – Range 7 & 8 West and in the Prairie Grove Prospect, Township 19 North-Range 9 West, (the “Contract Lands”) located in Kingfisher County, Oklahoma, and asked if Gastar Exploration Inc. (Gastar) desires to submit an offer to purchase.Please be advised that Gastar Exploration Inc.(Gastar) hereby offers the sum of $51,417,000.00 for acquisition of all right, title and interest of the Kleinheinz Group in and to the leasehold and wells (collectively, the “Assets”) in the aforementioned Contract Lands area of interest.Our records indicate the Kleinheinz group jointly own approximately 5,713 net leasehold acres. The material terms of Gastar’s offer to purchase are as follows: • Acquisition Price:The total consideration paid to Kleinheinz Group for the Assets shall be Fifty-One Million- Four Hundred and Seventeen Thousand dollars ($51,417,000.00). • Acquisition Interest:The Acquisition Price is based upon the record title ownership in the Assets.Notwithstanding anything contained herein to the contrary, the Assets shall be free and clear of any subsequently created burdens or mortgages placed thereon by the Kleinheinz Group. The Kleinheinz Group shall deliver its current record title working interest and net revenue interest in the Assets via an Assignment and Bill of Sale, which shall be mutually agreeable to the Kleinheinz Group and Gastar. Offer to Purchase,
